Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 7, 2022 (noting that the election was without traverse per the telephone election dated August 8, 2022).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skoggard et al (US 3399094) in view of Goldsworthy (US 3576705) for the same reasons as expressed in paragraph 7 of the Office action dated August 18, 2022 and Webb (US 2021/0206135, newly cited).
Skoggard et al and Goldsworthy clearly suggested that one skilled in the art would have wrapped a heat shrink film about a composite material (both Goldsworthy and Skoggard et al performed this processing) and it was additionally understood to heat the wrapped composite material to shrink the shrink wrap and that during such heating it would have been understood that the resin impregnated profile would have been subject to some degree of curing (possibly to a B-stage as expressed by Goldsworthy). The references also clearly remove the mandrel from the preformed profile subsequent to the heating of the heat shrink film and partial curing of the resin in the profile. Skoggard does not express that the body retains its shape after removal from the mandrel, however immediate after removal it still is a tubular shape and the mandrel does determine the interior shape of the tube. Inasmuch as applicant’s shape is “set” after removal from the mandrel and prior to subsequent molding, it is believed in earnest that Skoggard also has a set shape defined by the mandrel (at least immediately after removal of the material from the mandrel). To further evidence that those skilled in the art would have understood that the partial curing to a B-stage the resin in the preform would have “set” its shape after removal from the mandrel, the reference to Webb is cited. Webb taught that a resin impregnated material was wrapped upon a mandrel and subjected to partial curing. The partially cured material then took the shape of the mandrel and the shape was retained so that even after removal of the mandrel, the cross sectional shape of the tube was maintained. The tube was partially cured and able to be further processed such as by cutting the tube into segments where the tube still retained the same cross sectional shape and further was able to be further processed via bonding and/or completing the curing of the resin in the tube. Applicant is referred to paragraphs [0040], [0049]-[0050], [0059]-[0065], and [0068]. It should be noted and understood by the ordinary artisan that partial curing in Webb is up to or about to B-stage of the resin in the composite material. Noting that Goldsworthy expressed that heating to shrink the heat shrink tape was performed and that the profile of resin impregnated material was B-staged during such heating to gel the resin, one skilled in the art at the time the invention was made would have readily understood that such heating to heat shrink the tape in Skoggard (as desired by Goldsworthy) would have resulted in B-staging of the profile and would have ensured that the profile shape was “set” so that the mandrel could be removed and the profile retain it’s cross sectional shape in Skoggard in light of the teachings of Webb.
For a discussion of the dependent claims, applicant is referred to paragraph 7 of the Office action dated August 18, 2022.
Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 4 further taken with Houser et al (US 5384085) either alone or further taken with Bradt (US 4078957) for the same reasons as expressed in paragraph 8 of the Office action dated August 18, 2022.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 4 further taken with Obeshaw (US 2002/0106468, newly cited).
The references as set forth above in paragraph 4 and in particular Skoggard, provided a flexible impervious bladder (or bag) into which air or steam was supplied during the molding of the composite preform therein. The impervious inner liner (or inflatable bag) was first applied upon the mandrel and the composite layers wrapped thereupon. Applicant is referred to the inner liner or bladder 42 which is first formed on the mandrel and the composite layers applied thereover. The reference, after removal of the assembly from the mandrel then subjected the assembly to internal pressure via inflation pressure of the inner liner or bladder which was already in place. The reference to Skoggard therefore failed to express that one would have inserted an airbag into the laminate body prior to the molding operation with heat and pressure (and inflation of the airbag) because there was already an airbag present with the laminate body in Skoggard. 
Obeshaw taught that it was known to either wind/wrap composite material on a mandrel which had a bladder previously placed upon the mandrel or to wind directly upon a mandrel the material and subsequently insert an airbag into the wound laminate after removal of the mandrel and that such processing was a known alternative means for ensuring that an airbag was present for application of internal pressure during the molding operation. applicant is more specifically referred to paragraphs [0045], [0046], [0075]-[0076]and examples 1-3 and in particular paragraphs [0102], [0103] and [0115] where it is evident that the bladder was either initially applied to the mandrel and material applied thereto or the bladder was introduced into the laminate after removal of the mandrel. As it would have been viewed as a functionally equivalent alternate expedient for provision of the inflatable bladder during the molding operation, it would have been obvious to one of ordinary skill in the art at the time the invention was made to insert an inflatable bladder into a laminate body after removal of the mandrel and prior to molding the laminate body with internal inflation pressure as suggested by Obeshaw rather than applying the bladder to the mandrel and the material directly upon the bladder in making the laminate body in the process of making a molded laminate body in accordance with the techniques set forth above in paragraph 4.
Response to Arguments
Applicant's arguments filed November 7, 2022 have been fully considered but they are not persuasive.
The applicant is advised that the language of the claim does NOT exclude the flattening of the tube after removal from the mandrel, all that is required is partial curing so that the material can be easily removed from the mandrel and retain its shape after removal from the mandrel. Shaping after removal to a shape different from the “set” shape is clearly performed by applicant in step five of the claim and so, the “setting” of the shape need only be immediately after removal from the mandrel. Flattening and rolling up the laminate for later use is NOT excluded from the claim. Additionally, the reference to Goldsworthy expressly stated that the heat shrinking of the tape would have in some instances resulted in B-staging of the resin. Webb made clear that B-staging of the material on the mandrel would have resulted in retention of the shape (setting of the sale) and would have allowed for downstream processing of the profile without the necessity of the mandrel while still retaining the shape (like cutting the tube into segments therein). Applicant’s arguments regarding the setting of the shape have therefore not been found to be persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746